Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered February 9, 2001, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree (two counts), criminal use of a firearm in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 15 years (three terms) and 5 years, unanimously affirmed.
The court’s exclusion of defendant’s brother from the courtroom during no more than a minuscule portion of a witness’s extensive testimony did not violate defendant’s right to a public trial. Given the extremely limited nature of this *275exclusion of this potential fact witness, we conclude that the People’s showing of an overriding interest was sufficient (see People v Jones, 96 NY2d 213, 220 [2001]). In any event, “this case involves a courtroom closure that was not substantial enough to undermine the values furthered by the public trial guarantee” (Brown v Kuhlmann, 142 F3d 529, 544 [1998]; see also People v Peterson, 81 NY2d 824 [1993]; Peterson v Williams, 85 F3d 39, 44 [1996], cert denied 519 US 878 [1996]).
We perceive no basis for reducing the sentence.
Defendant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur—Nardelli, J.P., Mazzarelli, Saxe and Friedman, JJ.